ROBERTS, Justice.
This cause is before us on petition for -writ of certiorari to review the decision of the District Court of Appeal, Third District of Florida, reported at 117 So.2d 849. The historical background is set forth in the opinion of the District Court of Appeal. The decision complained of is in direct conflict with the opinion of this court in the case of Chatlos v. Overstreet, 124 So.2d 1. The conflict is direct and on the same point of law and leaves the jurisprudence of the State on the point of law in confusion and lacking in uniformity. We therefore have jurisdiction.
The District Court’s decision in this case was considered and discussed in our opinion in Chatlos v. Overstreet, supra. For the reasons stated in the Chatios case, the decision of the District Court was erroneous.
The writ of certiorari is granted and judgment of the District Court quashed with instructions to remand the cause to the Circuit Court for trial on the merits.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, DREW, THORNAL and O’CON-NELL, JJ., concur.